Citation Nr: 1503519	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-02 686 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as difficulty breathing.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1975 to September 1976, with additional Reserves service.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Newark, New Jersey RO in April 2010 (which in pertinent part denied service connection for difficulty breathing and hepatitis C) and February 2012 (which granted service connection for bilateral hearing loss, rated 0 percent, effective January 8, 2009).  In October 2014, a Travel Board hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is included in the record.  At the hearing the Veteran requested, and was granted, a 60 day abeyance period to allow for the submission of additional evidence; no evidence was received and the time has lapsed.

The issues of service connection for a respiratory disorder and the matter of a compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

Hepatitis C is not currently shown.



CONCLUSION OF LAW

Service connection for hepatitis C is denied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in March 2007 and April 2011, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.   

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor listed, the U.S. Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the hepatitis C claim, as the record is devoid of any showing that the Veteran has hepatitis C or had hepatitis C at any time during this appeal, the low threshold of McLendon as not been met as there is no competent evidence of a current hepatitis C disability.  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The Veteran contends that he contracted hepatitis C due to cleaning lavatories on military aircraft.  His STRs are silent for any complaints, findings, treatment, or diagnosis regarding hepatitis C.  

In June 2011, the Veteran submitted a Risk Factors for Hepatitis Questionnaire, in which he replied "no" to each factor listed.

In response to a request for treatment records for the Veteran from Dr. Suzuki, an October 2011 response states, "We have no records for this period of time with Hep C diagnosis."

At the October 2014 Board hearing, the Veteran testified that he attempted to donate blood several years earlier and was informed by the Red Cross that hepatitis showed in his bloodstream, and his blood would not be accepted for donation.  He testified that he had been deployed to Germany for 30 days and there was a mix-up with his security clearance, so the only job available to him was working the laboratory service truck that downloaded the aircraft toilets.  He testified that his physician tested him for hepatitis but the results were negative.  He also testified that he was inoculated with an air gun upon entering service and that he could have contracted hepatitis that way as well.

All other available VA and private treatment records are silent for a diagnosis of, or treatment for, any hepatitis disability.

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., hepatitis C.  See 38 U.S.C.A. §§ 1110, 1131.  The record does not include any such evidence.  Notably, the treatment records associated with the record do not show any diagnosis or treatment for hepatitis.  Significantly, the Veteran has never identified (despite being requested to do so) a physician who gave a confirmed diagnosis of hepatitis C or who provides ongoing treatment.  Accordingly, there is no valid claim of service connection for hepatitis C.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for hepatitis C.  Accordingly, it must be denied.  In denying this claim, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  


ORDER

Service connection for hepatitis C is denied.


REMAND

Regarding bilateral hearing loss, the most recent (May 2011) VA audiological examination is nearly four years old and therefore not recent enough for rating purposes.  At the October 2014 Board hearing, the Veteran testified that his hearing has worsened.  He testified that he was just recently given a new hearing test and he was told that the setting on his hearing aid needed to be changed.  

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Veteran has alleged that the current rating does not reflect his current symptoms of bilateral hearing loss.  To fully assist the Veteran, a more current examination is appropriate.

Regarding a respiratory disorder, the Veteran testified that he has annual bouts of bronchitis and he is treated by his family physician, Dr. Suzuki.  A review of the record reflects that the AOJ attempted to retrieve records from Dr. Suzuki pertaining to hepatitis C and diabetes; however, it does not appear that records pertaining to the Veteran's treatment for bronchitis or other respiratory difficulties were addressed in these records requests.  Records of treatment for a disability for which service connection may contain information pertinent to the service connection claim, and must be secured.

Finally, there may be VA treatment records not yet associated with the claims file.  The Veteran testified that he received audiological treatment once per year, usually in the summer, at the Hamilton Clinic at East Orange VA Medical Center.  Such records of treatment would be pertinent and perhaps critical evidence regarding the claim on appeal; VA treatment records are constructively in evidence and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the complete clinical records of any (and all) updated pertinent VA treatment records.  

2.  Ask the Veteran to identify all providers of private evaluation and/or treatment he has received for any respiratory disability, and to provide authorizations for VA to secure the complete clinical records of all such treatment and evaluations, specifically including all records of his treatment from Dr. Suzuki.  The AOJ should secure for association with the record the complete clinical records outstanding from all providers identified.

3.  Arrange for an appropriate examination of the Veteran to ascertain the current severity of his service-connected bilateral hearing loss.  The Veteran's claims file must be furnished to the examiner for review in connection with the examination.  

Examination findings should be reported to allow for application of all potential VA rating criteria for the disability.  Please provide a detailed rationale for all opinions stated. 

4.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claims.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


